Citation Nr: 0426060	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome (CTS) of the right wrist, status 
post-surgical repair, with synovitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for CTS of the left wrist, status post-surgical repair, with 
synovitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Las Vegas, Nevada.  A transcript of this 
hearing is of record.

During the March 2004 travel Board hearing, the veteran 
raised the issue of entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based on February 
2004 surgery for service-connected CTS of the right wrist.  
The record before the Board does not reflect that the RO has 
adjudicated this claim.  Therefore, the matter is referred to 
the RO for appropriate action.


REMAND

With regard to the veteran's service-connected CTS of the 
right and left wrists, the Board notes that the veteran most 
recently underwent a VA examination for purposes of this 
appeal in August 2003.  However, the evidence of record shows 
that the veteran subsequently underwent surgery on his right 
wrist in February 2004 and surgery on his left wrist in April 
2004.  Therefore, after obtaining up-to-date treatment 
records, the RO should schedule the veteran for a new VA 
examination to evaluate the current severity these 
disabilities.

With regard to the veteran's service-connected IBS, the 
veteran maintained during the March 2004 travel Board hearing 
that the VA examinations conducted in conjunction with his 
IBS claim were cursory and inadequate.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
After obtaining up-to-date treatment records, the RO should 
schedule the veteran for a new VA examination-by an examiner 
other than the one that conducted the February 2002 and July 
2003 examinations-to evaluate the current severity of the 
veteran's IBS.

With regard to the veteran's claim for service connection for 
bilateral elbow disability, service medical records note 
evidence of cubital tunnel syndrome in 2000.  A January 2004 
private neurodiagnostic study notes evidence of compression 
of the ulnar nerves at the right and left elbows.  After 
obtaining any outstanding treatment records, the RO should 
schedule the veteran for a VA examination for the purpose of 
determining the etiology of any currently present elbow 
disability.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
pertinent to the veteran's service-
connected irritable bowel syndrome, 
service-connected bilateral carpal tunnel 
syndrome and bilateral elbow disability.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

2.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the nature and extent of impairment from 
carpal tunnel syndrome of the right 
wrist, status post-surgical repair, with 
synovitis and carpal tunnel syndrome of 
the left wrist, status post-surgical 
repair, with synovitis.  The claims files 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right and left wrist 
disabilities on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

3.  The veteran should also be provided 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from his 
service-connected irritable bowel 
syndrome.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed.

Following examination, the physician 
should indicate (a) whether the veteran's 
irritable bowel syndrome is mild, 
moderate, or severe in degree; (b) 
whether the veteran's irritable bowel 
syndrome is manifested by diarrhea or 
alternative periods of diarrhea and 
constipation; and (c) whether the 
veteran's irritable bowel syndrome is 
productive of occasional, frequent, or 
more or less constant episodes of 
abdominal distress. 

The examiner should also provide an 
opinion concerning the impact of the 
service-connected irritable bowel 
syndrome on the veteran's ability to 
work.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The veteran should also be provided 
an examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
bilateral elbow disability.  The claims 
files must be made available to and 
reviewed by the examiner.  

Based upon the examination results and 
the review of the claims files, the 
examiner should express an opinion with 
respect to each currently present 
disorder of either elbow concerning 
whether it is at least as likely as not 
that the disorder originated during the 
veteran's military service or is 
otherwise etiologically related to 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity for response 
thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




